Title: Census, [26 January] 1790
From: Madison, James
To: 


[26 January 1790]
Mr. Madison presented a schedule, which he moved should be inserted in lieu of that annexed to the bill, viz.
Free white males, under 16; free white males, above 16; white females, free blacks, and slaves, the heads of families, &c.
And he likewise proposed that a particular schedule should be included in the bill, specifying the number of persons employed in different professions and arts, carried on within the United States; such as merchants, mechanics, manufacturers, &c. &c.
